                          UNITED STATES BANKRUPTCY COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION

IN RE:                                                       Case No. 20-50288

MICHIGAN PROPERTY MANAGERS.COM,                              Chapter 7
LLC,
                                                             Judge Thomas J. Tucker
               Debtor.
                                                /

                ORDER DENYING MOTION FOR RECONSIDERATION

       This case is before the Court on the motion filed by Finkel, Whitefield Selik (“Finkel
Whitefield”) on January 19, 2021, entitled “Motion for Reconsideration and/or Clarification of
the Court’s Order Determining Estate’s Interest In Bank Funds” (Docket # 89, the “Motion”),
which the Court construes as a motion for reconsideration of, and for relief from, the Court’s
January 13, 2021 Order (Docket # 83). The Court will deny the Motion, for the following
reasons.

       First, the Court finds that the Motion fails to demonstrate a palpable defect by which the
Court and the parties have been misled, and that a different disposition of the case must result
from a correction thereof. See L.B.R. 9024-1(a)(3) (E.D. Mich.).

        Second, the allegations in the Motion do not establish excusable neglect under Fed. R.
Civ. P. 60(b)(1), or grounds under Fed. R. Civ. P. 60(b)(6), Fed. R. Bankr. P. 9024, or any other
valid ground for relief from the January 13, 2021 Order.

       Third, Finkel Whitefield lacks standing to seek the relief sought in the Motion. In the
January 13, 2021 Order, the Court made the following findings and conclusions, on a final basis:

               Of the $354,728.02 balance that the [Chapter 7 Trustee’s Motion
               (Docket # 32 at ¶ 22)] identifies as being in the IOLTA account of
               attorney Stephen Feldman, the sum of $137,671.76 represents
               security deposit funds that the Debtor held in trust as of the
               bankruptcy petition date, and these are therefore funds in which the
               bankruptcy estate has no equitable interest, under 11 U.S.C. §
               541(d). The remaining funds, i.e., $217,056.26, are property of the
               bankruptcy estate, in which the bankruptcy estate has both legal
               title and sole equitable interest.

Finkel Whitefield now seeks a modification of the Court’s January 13, 2021 Order to increase the
amount of the funds found to be security deposit funds, from the $137,671.76 amount found by
the Court, to $246,978.20. (This, in turn, would reduce the amount of funds in the IOLTA



   20-50288-tjt    Doc 94     Filed 02/02/21        Entered 02/02/21 11:40:47     Page 1 of 3
account that are property of the bankruptcy estate, from $217,056.26 to $107,749.82).

        But Finkel Whitefield itself has no financial stake in the issue of how much of the funds
in the IOLTA account are security deposit funds.1 This is because Finkel Whitefield does not
claim to be a creditor in this bankruptcy estate, and makes no claim to any of the funds in the
IOLTA account; rather, all such funds belong to others. Finkel Whitefield therefore lacks
standing to seek a finding by this Court that more than $137,671.76 represents security deposit
funds rather than property of the bankruptcy estate. Finkel Whitefield’s present Motion must be
denied for lack of standing. See generally In re Underwood, 583 B.R. 438, 440-41 (Bankr. E.D.
Mich. 2018) (standing in a bankruptcy case requires that one have a “pecuniary interest” in the
outcome).

        Fourth, even if Finkel Whitefield had standing to make the argument it now makes in the
Motion, it fails to demonstrate, or explain how its Motion Exhibit A, an unauthenticated,
unexplained document, proves that this Court made an error, let alone an error that amounts to a
“palpable defect,”2 in determining that the security deposit portion of the funds in the IOLTA
account is $137,671.76. The Court made that determination at the conclusion of the December 9,
2020 hearing, after discussing at length, with the parties who appeared at that hearing, the
detailed facts presented by the Chapter 7 Trustee’s November 4, 2020 motion, entitled “Trustee’s
Motion for Order Determining Estate’s Interest in Bank Funds” (Docket # 32, the “Trustee’s
Motion”).

        Fifth, even if Finkel Whitefield had standing to make the argument it now makes in the
Motion, Finkel Whitefield waived such argument. It did so by: (1) failing to make the argument
in a response, or file any response at all, to the Chapter 7 Trustee’s Motion;3 (2) failing to appear
and make the argument at the December 9, 2020 hearing on the Trustee’s Motion; (3) failing to
make the argument in any timely objection to the Court’s December 9, 2020 Order (Docket # 70)
(the due date of which was January 8, 2021); (4) filing, on December 22, 2020, a timely


        1
            None of the parties claiming to have a such a financial stake filed any timely objection to the
Court’s finding, in its December 9, 2020 Order, that the amount of security deposit funds in the IOLTA
account is $137,671.76. The December 9 Order gave all parties in interest an opportunity to object to
this finding, no later than January 8, 2021, and none did so.
        2
         A “palpable defect” is “a defect that is obvious, clear, unmistakable, manifest, or plain.”
Fieger & Fieger P.C. v. Nathan (In re Romanzi), No. 16-13986, 2017 WL 1130091, at *2 (E.D. Mich.
March 27, 2017) (citations omitted).
        3
            The Chapter 7 Trustee’s Motion asked the Court to determine that all $354,728.02 of the funds
in the IOLTA account is property of the bankruptcy estate, and that the Court should not consider any of
the funds in the IOLTA account as trust funds in the nature of security deposits. The Trustee argued for
this result because, he argued, the trust fund money consisting of the security deposits could not be
sufficiently traced. (See Trustee’s Motion (Docket # 32) at pdf pages 6-7, ¶¶ 28-30, pdf page 8, and
proposed order at pdf page 9). Not only did Finkel Whitefield not object to this, but also it stated, in its
December 22, 2020 objection (see Docket # 77 at ¶ 2) that it had agreed with the relief requested by the
Trustee’s Motion.



   20-50288-tjt        Doc 94     Filed 02/02/21       Entered 02/02/21 11:40:47           Page 2 of 3
objection to the Court’s December 9, 2020 Order (Docket # 77), but failing to make the argument
in that objection;4 (5) affirmatively stating, in its December 22, 2020 objection (see Docket # 77
at ¶ 4), that the sum of the security deposits in the IOLTA account is $137,671.76, as stated in the
Court’s December 9, 2020 Order.5

        Sixth, and relatedly, even if Finkel Whitefield had standing to make the argument it now
makes in the Motion, such argument cannot be made for the first time in a motion for
reconsideration, only after the Court has made its ruling. Finkel Whitefield does not allege any
valid reason why it could not have made its argument sooner. Finkel Whitefield waived the
argument by failing to make it before the Court made its final ruling on the Chapter7 Trustee’s
Motion and entered the January 13 2021 Order. See In re Madison Heights Group, LLC, 506
B.R. 734, 736 (Bankr. E.D. Mich. 2014); see also Riverview Trenton R.R. Co. v. DSC, Ltd. (In re
DSC, Ltd), 486 F.3d 940, 947 (6th Cir.2007) (citing with approval, and applying, Wiley v. United
States, 20 F.3d 222, 226 (6th Cir.1994) for the proposition that “objections raised for the first
time in a reconsideration motion are deemed to have been waived”); Evanston Ins. Co. v.
Cogswell Props., LLC, 683 F.3d 684, 692 (6th Cir.2012) (citations omitted) (“Arguments raised
for the first time in a motion for reconsideration are untimely and forfeited on appeal.”).6

        Accordingly,

        IT IS ORDERED that the Motion filed by Finkel Whitefield (Docket # 89) is denied.


Signed on February 2, 2021




        4
          Rather, Finkel Whitefield’s December 22, 2020 objection argued only that the Court should
allow the Chapter 7 Trustee to administer the $137,671.76 in security deposit funds. The Court rejected
this argument, for the reasons stated in the Court’s January 13, 2021 Order (Docket # 83).
        5
         Finkel Whitefield acknowledges in its Motion (see Docket # 89 at ¶ 7) that its December 22,
2020 objection agreed with the $137,671.76 amount, but now says that this was an “error.”
        6
           The Sixth Circuit noted in the Evanston Ins. Co. case that this waiver rule can be overlooked
“‘in exceptional cases ... or when the rule would produce a plain miscarriage of justice.’” See id. (quoting
Scottsdale Ins. Co. v. Flowers, 513 F.3d 546, 552 (6th Cir.2008)); see also Wiley, 20 F.3d at 226
(citations omitted) (“[W]e will review such objections [i.e., objections, to a party's materials submitted in
support of a summary judgment motion, that were made for the first time in a motion for reconsideration]
only to avoid a gross miscarriage of justice.”).

        The Court concludes that in this case the normal waiver rule should be applied, because doing so
does not produce a “plain” or “gross” miscarriage of justice; nor is this an “exceptional case” for
overlooking the normal waiver rule.



   20-50288-tjt      Doc 94      Filed 02/02/21       Entered 02/02/21 11:40:47            Page 3 of 3
